NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            FEB 17 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
MARIA CANO IRIBE,                                No. 13-72388

              Petitioner,                        Agency No. A090-054-115

  v.
                                                 MEMORANDUM*
JEFF B. SESSIONS, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 10, 2017**
                                Pasadena, California

Before: KLEINFELD, IKUTA, and NGUYEN, Circuit Judges.

       Maria Cano Iribe, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’s order dismissing her appeal from an immigration

judge’s decision finding her removable and ineligible for relief from removal in the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **   The panel unanimously concludes this case is suitable for decision
       without oral argument. See Fed. R. App. P. 34(a)(2).
form of either cancellation of removal under section 240A(a) of the Immigration

and Nationality Act (“Act”), 8 U.S.C. § 1229b(a), or a waiver of deportability

under former section 212(c) of the Act, 8 U.S.C. § 1182(c) (1994). Because Iribe

is removable as an aggravated felon under 8 U.S.C. § 1227(a)(2)(A)(iii), our

jurisdiction is limited to colorable constitutional claims and questions of law. See

8 U.S.C. § 1252(a)(2)(C)-(D). Assuming that her claim is “colorable,” she

nevertheless failed to demonstrate that prior counsels’ conduct resulted in

prejudice, so we agree with the BIA that her ineffective assistance of counsel claim

fails. See Rojas–Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (petitioner

must demonstrate prejudice to prevail on an ineffective assistance of counsel

claim). Iribe cannot demonstrate the required prejudice because proof that she had

committed the two alien smuggling offenses and the drug offense was unavoidable

no matter what her lawyers might have done, and there was no form of relief that

could have obtained a waiver of all of her grounds of removability. See Sanchez v.

Holder, 704 F.3d 1107, 1110 (9th Cir. 2012) (per curiam) (affirmative acts

furthering smuggling scheme elevates an alien’s participation above “a passive

participant”); Garcia-Jimenez v. Gonzales, 488 F.3d 1082, 1084 (9th Cir. 2007)

(noting that section 1229b(c)(6) “prohibits an alien from receiving both waiver of

deportation and cancellation of removal”). To the extent Iribe argues that the


                                          2
Board of Immigration Appeals erred in finding her removable, we lack jurisdiction

over her claim because our jurisdiction is limited to “constitutional claims or

questions of law.” 8 U.S.C. § 1252(a)(2)(D).



PETITION FOR REVIEW IS DISMISSED IN PART AND DENIED IN

PART.




                                          3